Per Curiam. This appeal is brought to review a judgment rendered in favor of appellee and against appellant for the sum of 860, for rent due under a lease. It is first contended that the lease was not delivered, and while there is some conflict of evidence on this point, an examination of the record convinces us that the evidence not only supports the finding of the court that the lease was delivered, but fully preponderates in favor of such conclusion. The next contention is that because of a mistake in writing the lease, it is made to end April 30,1808, instead of 1888, and so there can be no recovery upon it. There is some ambiguity caused by the writing of the figure “ 8 ” instead of the word “ eighty ” before the word “ eight,” but we are of opinion that no violence is done to the writing by reading it 1888. The objection is the merest technicality, and is invoked to work an injustice. There is no merit in the appeal and the judgment must be affirmed. Judgment affirmed.